Case 2:19-cv-00286-JES-MRM Document 1 Filed 05/01/19 Page 1 of 11 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISON


  JONATHAN WALKER,                                    CASE NO.:

         Plaintiff,

  vs.

  CREATIVE DOOR & MILLWORK,
  LLC, a Florida Limited Liability
  Company,

          Defendant.                          /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, JONATHAN WALKER (“Plaintiff”), by and through undersigned

  counsel, herby files this complaint against Defendant, CREATIVE DOOR &

  MILWORK, LLC, a Florida Limited Liability Company (“Defendant”), and in support

  thereof states as follows:

                                       INTRODUCTION

          1.      This is an action brought pursuant the Family Medical Leave Act, as

  amended, 29 U.S.C. § 2601, et seq. (“the FMLA”), the Americans with Disabilities Act,

  as amended, 42 U.S.C. 12101, et seq. (“ADAAA”), and the Florida Civil Rights Act of

  1992, Fla. Stat. 760.01 et seq. (“FCRA”), to recover front pay, back pay, reinstatement,

  lost benefits, compensatory damages, emotional distress damages, pain and suffering,

  injunctive relief, reasonable attorneys’ fees and costs and any other relief to which the

  Plaintiff is entitled including but not limited to equitable relief.




                                                  1
Case 2:19-cv-00286-JES-MRM Document 1 Filed 05/01/19 Page 2 of 11 PageID 2




                                          PARTIES

         2.      Plaintiff is an adult individual who resides in Sarasota County, Florida.

         3.      Defendant CREATIVE DOOR & MILLWORK, LLC, is a Domestic

  Limited Liability Company, licensed and authorized to conduct business in the State of

  Florida, doing business in Lee County, Florida.

         4.      At all times relevant hereto, Defendant maintained an office in Lee

  County, Florida.

         5.      At all times relevant hereto, Plaintiff was an “employee” of Defendant

  within the meaning of the FMLA, ADAAA, and FCRA.

         6.      At all times relevant hereto, Defendant was, and continues to be,

  “employers” within the meaning of the FMLA, ADAAA, and FCRA.

         7.      Defendant is an employer under the FMLA because it was engaged in

  commerce or in an industry affecting commerce and employed 50 or more employees for

  each working day within a 75 mile radius during each of 20 or more calendar workweeks

  in the current or preceding calendar year.

         8.      Defendant is an employer under the ADAAA and the FCRA because, at

  all relevant times, it employed greater than 15 employees.

                              JURISDICTION AND VENUE

         9.      Jurisdiction of this matter arises under 28 U.S.C. §1331 with federal

  questions involving the FMLA and ADAAA. Jurisdiction over Plaintiff’s FCRA claim

  arises under the Court’s supplemental jurisdiction pursuant to 28 U.S.C. §1367.




                                               2
Case 2:19-cv-00286-JES-MRM Document 1 Filed 05/01/19 Page 3 of 11 PageID 3




         10.     This Court has jurisdiction over Plaintiff’s claims because, at all times

  material to this Complaint, Plaintiff worked for Defendant in Lee County, Florida.

         11.     The illegal conduct complained of and the resultant injury occurred within

  the judicial district in and for Lee County, Florida.

         12.     Plaintiff filed a Charge of Discrimination with the Equal Employment

  Opportunity Commission (“EEOC”) on July 12, 2017, which was dual filed with the Florida

  Commission on Human Relations (FCHR), with respect to his ADAAA and FCRA claims.1

                                FACTUAL ALLEGATIONS

         13.     Plaintiff was hired by the Defendant in October 2013, initially as a Trim

  Carpenter.

         14.     Over the course of Plaintiff’s tenure with the Defendant, Plaintiff was

  promoted to a Warranty Manager. Plaintiff remained in this position until he was

  terminated on May 4, 2017.

         15.     At the time of Plaintiff’s termination his rate of pay was $25.00 per hour.


  1
    Plaintiff sent a letter to the EEOC on April 30, 2019, requesting a right-to-sue letter.
  Plaintiff is entitled to a right-to-sue letter because more than 180 days have passed since
  Plaintiff filed his Charge of Discrimination with the EEOC and the EEOC has not
  processed his claim. See Ward v. Fla. Dep't of Juvenile Justice, 194 F. Supp. 2d 1250,
  1256 (N.D. Fla. 2002) (citing Sims v. Trus Joist MacMillan, 22 F.3d 1059 (11th
  Cir.1994)) (“A claimant is entitled to a right to sue letter when the EEOC determines that
  it cannot process the claim within the 180 days provided by Title VII.”). Prior the filing
  of the instant lawsuit, Plaintiff has not received his right-to-sue-letter. Nevertheless,
  receipt of the right-to-sue-letter is not a jurisdictional prerequisite. See Fouche v. Jekyll
  Island-State Park Auth., 713 F.2d 1518, 1526 (11th Cir. 1983). “Title VII does not
  condition an individual's right to sue upon the EEOC's performance of its administrative
  duties.” Sims, 22 F.3d at 1063 (11th Cir. 1994) (quoting Jefferson v. Peerless Pumps
  Hydrodynamic, Div. of FMC Corp., 456 F.2d 1359, 1361 (9th Cir.1972) (internal
  quotations omitted). In an abundance of caution, Plaintiff will immediately file his right-
  to-sue letter with this Court upon receipt.


                                                3
Case 2:19-cv-00286-JES-MRM Document 1 Filed 05/01/19 Page 4 of 11 PageID 4




         16.     On or about January 2017, Plaintiff was diagnosed with Stage III cancer.

         17.     On January 23, 2017 Plaintiff put Defendant on notice of his diagnoses

  and the required treatment he would need to undergo.

         18.     The      next   day,   January 24,   2017,   Plaintiff   sought   reasonable

  accommodations under the ADAAA and FMLA, and applied for intermittent FMLA

  leave starting January 25, 2017. He also submitted all appropriate documentation

  supporting his need for intermittent leave.

         19.     Intermittent FMLA leave was necessary for Plaintiff to continue to

  working for Defendant while also receiving chemo and radiation therapy.

         20.     Specifically, Plaintiff required intermittent leave for the purposes of

  attending his weekly chemo and radiation therapy and also for additional time off in the

  event his symptoms from treatment became severe.

         21.     Defendant authorized Plaintiff’s request for intermittent FMLA leave.

         22.     At all times, Plaintiff was ready, able, and willing to perform the essential

  functions of his job.

         23.     When Plaintiff did need to take leave to attend his doctors’ appointments

  he communicated the same with his supervisors.

         24.     On May 4, 2017, one week before his final cancer treatment, Defendant

  terminated Plaintiff.

         25.     Defendant did not provide a legitimate non-discriminatory reason for the

  termination.

         26.     Defendant’s purported reason for Plaintiff’s termination was that one of




                                                4
Case 2:19-cv-00286-JES-MRM Document 1 Filed 05/01/19 Page 5 of 11 PageID 5




  his customers complained. However, Plaintiff had no prior knowledge of said complaint

  nor was he provided any evidence of the complaint; Defendant’s other employees had

  received customer complaints and none had been terminated over such incidents; and

  Plaintiff had no history of discipline at the company other than a single write up he

  received approximately one year before his termination.

         27.     Defendant’s purported reason for Plaintiff’s termination was merely a

  pretext to hide the true reason for his termination.

         28.     Plaintiff believes he was discriminated against because of his actual and/or

  perceived disability and his request for intermittent protected leave to obtain chemo and

  radiation therapy.

                                 COUNT I
               FMLA - INTERFERENCE WITH RIGHT TO TAKE LEAVE

         29.       Plaintiff re-alleges and incorporates all allegations contained within

   Paragraphs one (1) through twenty-eight (28), above, as if fully set forth herein.

         30.       At all times relevant hereto, Defendant interfered with Plaintiff’s right to

  take leave from work under the FMLA.

         31.       At all times relevant hereto, Defendant’s interference with Plaintiff’s

  right to take leave from work violated the FMLA.

         32.       In January 2017, Plaintiff requested intermittent FMLA protected leave

  to attend chemo and radiation therapy to treat his Stage III cancer.

         33.       Plaintiff submitted all necessary documentation and otherwise complied

  with all company policies with respect to his intermittent leave.




                                                5
Case 2:19-cv-00286-JES-MRM Document 1 Filed 05/01/19 Page 6 of 11 PageID 6




         34.       Defendant interfered with the exercise of Plaintiff’s right to intermittent

  leave because Defendant terminated Plaintiff while his cancer treatment was still ongoing

  and while he was still protected by the FMLA.

         35.       As a result of Defendant’s intentional, willful and unlawful acts by

  interfering with Plaintiff’s rights pursuant to the FMLA, Plaintiff has suffered damages

  and incurred reasonable attorneys’ fees and costs.

         36.         Because Defendant cannot show that its violation of the FMLA was in

  good faith, Plaintiff is entitled to liquidated damages.

         37.       Defendant’s violation of the FMLA was willful, as Defendant engaged

  in the above-described actions while knowing that same were impermissible under the

  FMLA.

         WHEREFORE Plaintiff, JONATHAN WALKER, demands judgment against

  Defendant for back pay, reinstatement and in the alternative front pay in the event

  reinstatement is not practical, an equal amount as liquidated damages, other monetary

  damages, equitable relief, declaratory relief, and reasonable attorneys’ fees and costs, and

  any and all further relief that this Court determines to be just and appropriate.

                                        COUNT II
                                   FMLA - RETALIATION

         38.       Plaintiff re-alleges and incorporates all allegations contained within

  Paragraphs one (1) through twenty-eight (28), above, as if fully set forth herein

         39.       At all times relevant hereto, Defendant retaliated against Plaintiff

  because he exercised his right to take leave from work that was protected under the

  FMLA.


                                                6
Case 2:19-cv-00286-JES-MRM Document 1 Filed 05/01/19 Page 7 of 11 PageID 7




         40.       At all times relevant hereto, Defendant retaliated against Plaintiff

  because he requested intermittent FMLA protected leave to attend chemo and radiation

  therapy to treat his Stage III cancer.

         41.       At all times relevant hereto, Defendant retaliated against Plaintiff in

  violation of the FMLA by terminating his employment for seeking time off under the

  FMLA.

         42.       At all times relevant hereto, Defendant acted with the intent to retaliate

  against Plaintiff because Plaintiff exercised his right to leave pursuant to the FMLA.

         43.       As a result of Defendant’s intentional, willful and unlawful acts of

  retaliating against Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has

  suffered damages and incurred reasonable attorneys’ fees and costs.

         44.        Because Defendant cannot prove that their violation of the FMLA was

  in good faith, Plaintiff is entitled to liquidated damages.

         45.       Defendant’s violation of the FMLA was willful, as Defendant engaged

  in the above-described actions while knowing that same were impermissible under the

  FMLA.

         WHEREFORE Plaintiff, JONATHAN WALKER, demands judgment against

  Defendant for back pay, reinstatement and in the alternative front pay in the event

  reinstatement is not practical, an equal amount as liquidated damages, other monetary

  damages, equitable relief, declaratory relief, and reasonable attorneys’ fees and costs, and

  any and all further relief that this Court determines to be just and appropriate.




                                                7
Case 2:19-cv-00286-JES-MRM Document 1 Filed 05/01/19 Page 8 of 11 PageID 8




                                   COUNT III
                        DISCRIMINATION UNDER THE ADAAA

         46.     Plaintiff re-alleges and incorporates all allegations contained within

  Paragraphs one (1) through twenty-eight (28), above, as if fully set forth herein.

         47.     Plaintiff was a qualified individual with a disability.

         48.     Plaintiff was perceived as disabled by Defendant.

         49.     Defendant was Plaintiff’s employer as defined by the ADAAA.

         50.     Defendant discriminated against Plaintiff because of his actual or perceived

  disability in violation of the ADAAA.

         51.     Defendant discriminated against Plaintiff because he exercised his rights

  under the ADAAA by notifying Defendant of his request for an accommodation of

  intermittent leave from work to obtain chemo and radiation therapy to treat his Stage III

  cancer. Plaintiff also believes he was discriminated against because of his actual and/or

  perceived disability and his request for intermittent leave from work to obtain cancer

  treatment.

         52.     Defendant had actual or constructive knowledge of the discriminatory

  conduct.

         53.     Defendant’s acts and omissions negatively affected one or more terms,

  conditions and/or privileges of Plaintiff’s employment.

         54.     Defendant’s conduct violated Plaintiff’s right to be free from discrimination

  as guaranteed by the ADAAA.

         55.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

  Defendant, which have caused and continue to cause irreparable harm.


                                                 8
Case 2:19-cv-00286-JES-MRM Document 1 Filed 05/01/19 Page 9 of 11 PageID 9




         56.     Defendant’s violations of the ADAAA were willful.

         57.     Plaintiff is entitled to recover his attorneys’ fees and costs pursuant to the

  ADAAA.

         WHEREFORE, Plaintiff, JONATHAN WALKER, demands judgment against

  Defendant for back pay and benefits, interest on back pay and benefits; front pay and

  benefits and/or lost earning capacity, compensatory damages for emotional pain and

  suffering, injunctive relief, prejudgment interest; declaratory judgment that Defendant’s

  practices violate the ADAAA, costs and attorney’s fees, and such other relief as the Court

  may deem just and proper.

                                   COUNT IV
                         DISCRIMINATION UNDER THE FCRA

         58.     Plaintiff re-alleges and incorporates all allegations contained within

  Paragraphs one (1) through twenty-eight (28), above, as if fully set forth herein.

         59.     Plaintiff was a qualified individual with a disability.

         60.     Plaintiff was perceived as disabled by Defendant.

         61.     Defendant was Plaintiff’s employer as defined by the FCRA.

         62.     Defendant discriminated against Plaintiff because of his actual or perceived

  disability in violation of the FCRA.

         63.     Defendant discriminated against Plaintiff because he exercised his rights

  under the FCRA by notifying Defendant of his request for an accommodation of intermittent

  leave from work to obtain chemo and radiation therapy to treat his Stage III cancer. Plaintiff

  also believes he was discriminated against because of his actual and/or perceived disability

  and his request for intermittent leave from work to obtain cancer treatment.


                                                 9
Case 2:19-cv-00286-JES-MRM Document 1 Filed 05/01/19 Page 10 of 11 PageID 10




           64.     Defendant had actual or constructive knowledge of the discriminatory

   conduct.

           65.     Defendant’s acts and omissions negatively affected one or more terms,

   conditions and/or privileges of Plaintiff’s employment.

           66.     Defendant’s conduct violated Plaintiff’s right to be free from discrimination

   as guaranteed by the FCRA.

           67.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

   Defendant, which have caused and continue to cause irreparable harm.

           68.     Defendant’s violations of the FCRA were willful.

           69.     Plaintiff is entitled to recover his attorneys’ fees and costs pursuant to the

   FCRA.

           WHEREFORE, Plaintiff JONATHAN WALKER, demands judgment against

   Defendant for back pay and benefits, interest on back pay and benefits; front pay and

   benefits and/or lost earning capacity, compensatory damages for emotional pain and

   suffering, injunctive relief, prejudgment interest; declaratory judgment that Defendant’s

   practices violate the ADAAA, costs and attorney’s fees, and such other relief as the Court

   may deem just and proper.

                                           JURY DEMAND

           Plaintiff requests a trial by jury on all issues so triable.



   Dated this 1st day of May, 2019.




                                                    10
Case 2:19-cv-00286-JES-MRM Document 1 Filed 05/01/19 Page 11 of 11 PageID 11




                                     Respectfully submitted,



                                     /s/ JOLIE PAVLOS, ESQ.
                                     Jolie Pavlos, Esquire
                                     FBN 0125571
                                     Morgan & Morgan, P.A.
                                     20 N. Orange Avenue, 16th Floor
                                     Orlando, FL 32801
                                     Telephone: (407) 245-3517
                                     Facsimile: (407) 204-2206
                                     Email: jpavlos@forthepeople.com
                                     Attorneys for Plaintiff




                                     11
